EXHIBIT 10.8

 

MANAGEMENT AND CONSULTING AGREEMENT

 

THIS MANAGEMENT AND CONSULTING AGREEMENT (the “Agreement”) is made and entered
as of the 1st day of May, 2019, by and between Beacon Media Interactive, Inc., a
California corporation, (the “Manager”) and LGBTQ Loyalty Holdings, Inc. (f/k/a
“Life Apps Brands Inc.”), a Delaware corporation, and all of its owned and
affiliated entities (the “Company”) (Manager and Company are collectively
referred to herein as the “Parties” and each individually as a “Party”).

 

WHEREAS, Company desires to obtain certain management and consulting Services
(as defined below) from the Manager; and

 

WHEREAS Company agrees to engage the Manager, and Manager accepts such
engagement, as an independent contractor to provide such Services on the terms
and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

1. Services

 

1.1. Scope of Work. The Manager shall provide to the Company the services listed
on the Initial Statement of Work attached hereto as Schedule 1 (the “Services”).
The scope of work may be expanded by Additional Statements of Work, which shall
be deemed issued and accepted only if signed by authorized representatives of
each Party. This Agreement will serve as the basis for all work by and between
the Parties.

 

1.2. Manner of Performance. The Manager shall conduct the Services in accordance
with specifications set forth in any issued and accepted Statement of Work. The
Company shall not control the manner or means by which Manager or its employees
or contractors perform the Services.

 

2. Standard of Performance

 

Manager hereby agrees that it shall follow the highest professional standards in
performing all Services to be provided under this Agreement. At all times during
the Term of this Agreement, Manager shall endeavor to promote the interests of
the Company. To the best of its ability, Manager shall perform the Services in a
timely, workmanlike and professional manner in accordance with generally
recognized industry standards for similar services. Manager shall promptly and
diligently communicate with Company regarding matters relating to the provision
of the Services or the business of the Company. The Manager shall at all times
observe and comply with all federal and state laws or regulations applicable to
this Agreement.

 



 

 

 

3. Necessary Information & Materials

 

Company will be solely responsible to supply the Manager all information,
materials, data, and documents necessary to perform the Services agreed under
this Agreement. Company acknowledges and agrees that the completeness and
accuracy of information supplied to Manager is the sole responsibility of the
Company. Manager shall not be held responsible for the production of inaccurate
financial statements, records and billings, or any other financial reports if
the financial data submitted by the Company and relied upon by Manager in
preparing such financial statements, records, billings and/or reports, is
inaccurate.

 

4. Term

 

This Agreement is effective as of the date written above and shall expire upon
the completion of all three phases of work as outlined on Schedule 1, unless
terminated in accordance with Section 10 or extended in a writing signed by the
Parties. If Manager anticipates that any phase will not be completed within the
outer time period set forth in Schedule 1, Manager shall notify the Company no
later than fifteen (15) days prior to the respective deadline to request a
reasonable extension. Company, in its sole discretion, may grant an extension or
terminate the agreement for Cause if and when a phase deadline is not met.

 

5. Independent Contractor

 

Manager shall provide the Services as an independent contractor and Manager
shall not act as an employee, agent or broker of the Company. As an independent
contractor, Manager will be solely responsible for paying any and all taxes
levied by applicable laws on its compensation. Manager understands that Company
will not withhold any amounts for payment of any taxes from Manager’s
compensation.

 

6. Compensation

 

6.1. Monthly Payments. During the Term of this Agreement, Company shall pay the
Manager the applicable monthly fees set forth in the attached Compensation
Addendum. All cash payments specified thereunder shall be made in advance by the
first day of each month in which Services shall be rendered; stock payments
shall vest on the last day of each month in which the Services are rendered
subject to the Restricted Stock Grant Agreement entered into by and between the
Parties of even date herewith. For the avoidance of any doubt, Consultant shall
invoice the Company each month stating the cash and stock compensation owed
based upon the terms of the Compensation Addendum and the current phase of the
project. Notwithstanding the foregoing, the cash payment for the month of May
2019 shall be paid within three business days of the date of full execution of
this Agreement.

 

6.2. Performance Bonuses. In addition to monthly fees, Manager may earn
performance bonuses in the form of stock as specified in the Compensation
Addendum and subject to the terms and conditions of the Restricted Stock Grant
Agreement. Manager may also be paid other performance bonuses at the discretion
of the Company’s Board of Directors.

 



- 2 -

 

 

6.3. Additional Compensation. Any work undertaken by Manager on behalf of the
Company outside of the Initial Statement of Work (“Additional Work”) will
require additional compensation to be paid to Manager by Company for such
services, which shall be specified in any Additional Statement of Work, and
agreed to by the Parties, in writing, prior to the commencement of such
Additional Work.

 

7. Expenses

 

Subject to the prior written approval of the Company, the Company agrees to
reimburse all out of pocket expenses incurred by the Manager in furtherance of
or in connection with the Services, including, but not limited to, travel
expenses and operational expenditures. Company shall reimburse Manager for all
such reasonable expenses within five (5) business days of receipt by Company of
an itemized statement of reimbursable expenses from Manager accompanied by
receipts and/or other supporting documentation.

 

8. Confidentiality

 

Manager in the course of performing the Services hereunder, may gain access to
certain confidential or proprietary information of the Company. Such
“Confidential Information” shall include all information concerning the
business, affairs, products, marketing, systems, technology, customers,
end-users, financial affairs, accounting, statistical data belonging to the
Company and any data, documents, discussion, or other information developed by
Manager hereunder and any other proprietary and trade secret information of
Company whether in oral, graphic, written, electronic or machine-readable form.
Confidential Information does not include information which (i) is known to
Manager at the time of disclosure to Manager by Company as evidenced by written
records of Manager, (ii) has become publicly known and made generally available
through no wrongful act of Manager, or (iii) has been rightfully received by
Manager from a third party who is authorized to make such disclosure. The
Manager agrees to hold all such Confidential Information of the Company in
strict confidence and shall not, without the express prior written permission of
Company, (a) disclose such Confidential Information to third parties; or (b) use
such Confidential Information for any purposes whatsoever, other than the
performance of its obligations hereunder. The obligations under this Section
shall survive termination or expiration of this Agreement. Company hereby
acknowledges that Manager is otherwise engaged in the publishing business, has
extensive previous knowledge about the Company and the industry that this is not
an exclusive Agreement. Manager shall not engage in transactions involving the
Company’s common stock or common stock equivalents while in possession of
material non-public information. Manager shall not engage in transactions
involving the Company’s common stock while in possession of material non-public
information within the meaning of applicable securities laws.

 

9. Ownership and Use of Intellectual Property

 

9.1. Work Product. The term “Work Product,” as used in this Agreement, refers to
all items, including works of authorship, programs, documentation, products, or
other materials or items, prepared specifically for and delivered to Company by
Manager, its employees, agents or subcontractors during the term of this
Agreement or any past agreements, written or oral, but shall exclude all
Pre-existing Materials as defined below. Ownership of all Work Product shall
belong to the Company.

 



- 3 -

 

 

9.2. Ownership Rights. As between Company and Manager, the Manager and/or its
licensors retain full ownership of any and all Pre-existing Materials. As used
herein, Pre-existing Materials means material created and/or owned by Manager or
its affiliates prior to the date of this Agreement or independently developed by
Manager or its affiliates outside of performance under this Agreement. The
Manager hereby grants to Company an irrevocable, non-exclusive, terminable,
worldwide, royalty free and fully paid up license to use any Manager-owned
Pre-existing Materials used in conjunction with Company’s use of the Services
and Work Product in the following manner: (i) to make, use, execute, reproduce,
or display the Pre-existing Materials; (ii) to distribute copies of Work
Products and Services; and, (iii) to authorize others to do any of the
foregoing, on behalf of Company. Company’s rights with respect to any
Pre-existing Materials owned by third-parties used in connection with the Work
Product shall be subject to the licenses applicable to such Pre-existing
Materials to be purchased by Company separately and independent of this
Agreement. Nothing in this Agreement will be construed as limiting Manager’s
rights to use or market any of Manager’s intellectual property without
obligation of any kind to Company.

 

9.3. Company Supplied Intellectual Property. To the extent Manager is required
to use any intellectual property (including software) supplied by Company in
carrying out the Services, Company warrants that it has the right to so supply
such intellectual property for such use, combination, or interaction, and
Company agrees to defend, indemnify and hold Manager harmless against any claims
or liabilities arising from breach of this warranty.

 

10. Termination

 

10.1. Reasons for Termination. Either Party may terminate this Agreement
effective immediately, or as otherwise provided herein, upon written notice with
Cause, or the Agreement may be terminated by Manager for Good Reason. As used
herein, “Cause” means the occurrence of one or more of the following events: (i)
a material breach of this Agreement, which is not remedied by the breaching
Party within thirty (30) days after written notice thereof from the
non-breaching Party, (ii) the commission of, or pleas of guilty or no contest
to, a felony or a crime involving moral turpitude or the commission of any other
act involving willful malfeasance or material fiduciary breach with respect to
the other Party or an affiliate; (iii) conduct that results in harm to the
reputation or business of the other Party or any of its affiliates; (iv) gross
negligence or willful misconduct with respect to the other Party or an
affiliate; or (v) material violation of state or federal securities laws. As
used herein, “Good Reason” means the occurrence of one or more of the following
without the express written consent of Manager, which circumstances are not
remedied by Company within thirty (30) days of its receipt of a written notice
describing the applicable circumstances (which notice must be provided within
ninety (90) days of the discovery of the applicable circumstances): (i) any
material, adverse change in Manager’s duties, responsibilities, authority,
title, status or reporting structure; or (ii) a material reduction in or
non-payment of the Consultant’s base compensation or bonus opportunity. Except
as otherwise provided in Section 4, mere inefficiency or good faith errors in
judgment or discretion shall not constitute grounds for termination hereunder.

 



- 4 -

 

 

10.2.  Effects of Termination on Compensation. In the event the Company
terminates the Agreement pursuant to Section 10.1, the Company shall be
obligated to pay the Consultant the compensation due under this Agreement up to
the effective date of termination. In the event the Manager terminates the
Agreement pursuant to Section 10.1, the Company shall be obligated to pay the
Manager the compensation due under this Agreement up to the effective date of
termination and Manager shall be entitled to keep all compensation paid to the
Manager under this Agreement through the effective date of termination.

 

11. Assignment

 

Manager shall not assign any of their rights under this Agreement, or delegate
the performance of any of the obligations or duties hereunder, without the prior
written consent of the Company and any attempt by Manager to so assign,
transfer, or subcontract any rights, duties, or obligations arising hereunder
shall be void and of no effect; provided that Manager has the right in its sole
discretion to hire outside vendors as subcontractors and/or to use employees to
provide the Services required by this Agreement. The Company may freely assign
its rights and obligations under this Agreement at any time. Subject to the
limits on assignment stated above, this Agreement will inure to the benefit of,
be binding on, and be enforceable against each of the Parties and their
respective successors and assigns.

 

12. Notices

 

Any notices, bills, invoices, or reports required by this Agreement shall be
deemed received on (a) the day of delivery if delivered by hand during receiving
Party’s regular business hours or by e-mail before or during receiving Party’s
regular business hours; or (b) on the second business day following deposit in
the United States mail, postage prepaid, to the addresses heretofore below, or
to such other addresses as the Parties may, from time to time, designate in
writing pursuant to the provisions of this section.

 

Company:

 

LGBTQ Loyalty Holdings, Inc.

ATTN: Robert A. Blair, CEO

2435 Dixie Highway

Wilton Manors, FL 33305

Email: bobby@lifeappsbrands.com

 

Manager:

 

Beacon Media Interactive, Inc.

ATTN: Von Raees

125 E. Chestnut Ave.

Monrovia, CA 91016

Email: von@beaconmedianews.com

 



- 5 -

 

 

13. Governing Law

 

This Agreement is to be construed in accordance with and governed by the
internal laws of the State of New York without regard for conflict of law
principles.

 

14. Dispute Resolution

 

All disputes under this Agreement shall be settled by arbitration in Los
Angeles, California before a single arbitrator pursuant to the commercial law
rules of the American Arbitration Association. Arbitration may be commenced at
any time by any Party hereto giving written notice to the other Party to a
dispute that such dispute has been referred to arbitration. Any award rendered
by the arbitrator shall be conclusive and binding upon the Parties hereto. This
provision for arbitration shall be specifically enforceable by the Parties and
the decision of the arbitrator in accordance herewith shall be final and binding
without right of appeal.

 

15. Severability

 

If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable under present or future laws, such provisions shall be fully
severable, this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement;
and, the remaining provisions of this Agreement shall remain in full force and
effect.

 

16. Limitation of Liability

 

IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES, INCLUDING WITHOUT
LIMITATION, BUSINESS INTERRUPTION, LOSS OF OR UNAUTHORIZED ACCESS TO
INFORMATION, DAMAGES FOR LOSS OF PROFITS, INCURRED BY THE OTHER PARTY ARISING
OUT OF THE SERVICES PROVIDED UNDER THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT WILL EITHER PARTY’S
LIABILITY ON ANY CLAIM, LOSS OR LIABILITY ARISING OUT OF OR CONNECTED WITH THIS
AGREEMENT EXCEED THE AMOUNTS PAID OR PAYABLE TO MANAGER DURING THE TERM OF THIS
AGREEMENT. MANAGER MAKES NO WARRANTIES EXCEPT FOR THAT PROVIDED IN SECTION 2.
ALL OTHER WARRANTIES, EXPRESS AND IMPLIED, ARE EXPRESSLY DISCLAIMED.

 

17. Indemnification

 

Each party shall at its own expense indemnify and hold harmless, and at the
other party’s request defend such party its affiliates, subsidiaries, successors
and assigns officers, directors, employees, sub licensees, and agents from and
against any and all claims, losses, liabilities, damages, demand, settlements,
loss, expenses and costs (including attorneys’ fees and court costs) which arise
directly or indirectly out of or relate to (a) any breach of this Agreement, or
(b) the gross negligence or willful misconduct of a Party or a Party’s employees
or agents.

 



- 6 -

 

 

18. Entire Agreement; Amendment

 

This Agreement, together with all schedules, addendums and exhibits hereto, is
the final, complete and exclusive agreement of the parties with respect to the
subject matter hereof and supersedes and merges all prior or contemporaneous
representations, discussions, proposals, negotiations, conditions,
communications and agreements, whether written or oral, between the Parties
relating to the subject matter hereof and all past courses of dealing or
industry custom. No modification of or amendment to this Agreement shall be
effective unless in writing and signed by each of the Parties.

 

19. Waiver

 

The waiver by either Party of a breach of or a default under any provision of
this Agreement shall not be effective unless in writing and shall not be
construed as a waiver of any subsequent breach of or default under the same or
any other provision of this Agreement, nor shall any delay or omission on the
part of either Party to exercise or avail itself of any right or remedy that it
has or may have hereunder operate as a waiver of any right or remedy.

 

20. Captions

 

The headings used in this Agreement are for convenience only and shall not be
used to limit or construe the contents of any of the sections of this Agreement.

 



- 7 -

 



 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
set forth above.

 



COMPANY   MANAGER LGBTQ Loyalty Holdings, Inc.,   BEACON MEDIA INTERACTIVE,
INC., a Delaware corporation   a Wyoming corporation           By: /s/ Robert
Blair   By: /s/ Von Raees   Robert Blair, CEO     Von Raees, CEO          
Date:  June 4, 2019   Date:  June 4, 2019

 

 

 

- 8 -

 



